 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     LARRY LLOYD,                                    CASE NO. C17-5627 BHS-TLF
 8
                             Plaintiff,              ORDER ADOPTING REPORT
 9         v.                                        AND RECOMMENDATION

10   MARK RUFENER, et al.,

11                           Defendants.

12

13         This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 95, and

15   Defendants Sgt. Fitzpatrick and C\O Lewis’s (“Defendants”) objections to the R&R, Dkt.

16   96.

17         On June 13, 2019, Defendants filed a motion to dismiss arguing that dismissal is

18   warranted under Federal Rule of Procedure 41(b) because Plaintiff failed to timely

19   comply with the Court’s order granting him leave to file an amended complaint. Dkt. 92.

20   On July 30, 2019, Judge Fricke issued the R&R recommending that the Court deny

21   Defendants’ motion to dismiss because Plaintiff substantially complied with the Court’s

22


     ORDER - 1
 1   order. Dkt. 95. On August 8, 2019, Defendants filed objections to the R&R on the basis

 2   that Plaintiff’s second amended complaint fails to state a claim. Dkt. 96.

 3          The district judge must determine de novo any part of the magistrate judge’s

 4   disposition that has been properly objected to. The district judge may accept, reject, or

 5   modify the recommended disposition; receive further evidence; or return the matter to the

 6   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 7          In this case, the Court concludes that Defendants have failed to properly object to

 8   the R&R. Instead, they cloak a motion to dismiss for failure to state a claim as objections

 9   to an R&R recommending that the Court deny Defendants’ motion to dismiss for failure

10   to follow a Court order. The Court declines to conduct an initial review of the merits of

11   Plaintiff’s complaint. Therefore, the Court having considered the R&R, Defendants’

12   objections, and the remaining record, does hereby find and order as follows:

13          (1)    The R&R is ADOPTED; and

14          (2)    Defendants’ Motion to Dismiss, Dkt. 92, is DENIED.

15          Dated this 7th day of October, 2019.

16

17

18
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

19

20

21

22


     ORDER - 2
